Dismissed and
Memorandum Opinion filed June 10, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-02-00348-CV
____________
 
DEBRA J. CODY, AS TRUSTEE OF THE NORVELL L. FINNEY,
SR. TRUST AND CAROLYN J. FINNEY TRUST, Appellant
 
V.
 
THE CADLE COMPANY, Appellee
 

 
On Appeal from the 80th District Court
Harris County, Texas
Trial Court Cause No. 00-64584
 
 
 

M E M O R
A N D U M   O P I N I O N
            This is an appeal from a judgment signed January 8, 2002.  On
August 29, 2002, this court abated the appeal because Norvell L. Finney, Sr.
and Carolyn J. Finney petitioned for voluntary bankruptcy in the United States
Bankruptcy Court for the Southern District of Texas, under cause number 02-34147-HCA-7. 
See Tex. R. App. P. 8.2.  
            Through the Public Access to Court Electronic Records (PACER)
system, the court has learned that the bankruptcy case was closed on March 25,
2010.  The parties failed to advise this court of the bankruptcy court action.
            On May 6, 2010, this court issued an order stating that
unless any party to the appeal filed a motion demonstrating good cause to
retain the appeal within twenty days of the date of the order, this appeal
would be dismissed for want of prosecution.  See Tex. R. App. P. 42.3(b). 
No response was filed.  
            Accordingly, we reinstate the appeal and order it dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices
Brown, Sullivan, and Christopher.